Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), is dated as of August 14, 2019 and
is entered into between Rite Aid Corporation (the “Company”), and Avalon Retail
Consulting, Inc., through its president, John T. Standley (the “Consultant”).

 

WHEREAS, the Consultant has served as the Chief Executive Officer of the Company
and possesses valuable experience regarding the Company’s business and
operations;

 

WHEREAS, the Consultant’s employment with the Company will terminate on
August 14, 2019 pursuant to the terms of the separation and release agreement
between the Consultant and the Company dated March 12, 2019 (the “Separation
Agreement”); and

 

WHEREAS, the Company and the Consultant desire to enter into this Agreement in
order to embody the terms of the Consultant’s service to the Company for an
additional transition period following such termination of employment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Consultant hereby agree as follows:

 

ARTICLE I

 

SERVICE AS CONSULTANT

 

Section 1.1                                    Term of Service.  The term of
service of the Consultant shall commence on August 15, 2019 (the “Commencement
Date”) and continue until the date that is six (6) months following the
Commencement Date unless earlier terminated by either the Company or the
Consultant in accordance with the terms of this Agreement (the “Term”).  The
Consultant hereby agrees to provide services during the Term on the terms and
subject to the conditions contained in this Agreement.

 

Section 1.2                                    Duties and Responsibilities. 
During the Term, Consultant shall render such consulting and advisory services
(the “Consulting Services”) as requested by the Company, through the Chief
Executive Officer of the Company (the “Company Designee”), it being understood
that the nature of the Consulting Services shall consist of providing advice and
consultation in connection with the management of the business, as reasonably
requested by the Company.  The parties hereby agree that Consultant shall be
available to provide such Consulting Services up to ten (10) hours per week,
which does not exceed 20% of the average level of services provided by
Consultant to the Company during the 36-month period immediately preceding
August 15, 2019.  Consultant shall report directly to the Company Designee. 
Consultant shall perform his duties and conduct his business at such locations
as are reasonably selected by him, including Consultant’s place of residence. 
Consultant acknowledges and agrees that the confidentiality obligations set
forth in Section 6 of Mr. Standley’s employment agreement are incorporated
herein by reference and fully made a part hereof for all purposes and remain in
full force and effect.  The performance of the Consulting Services may include
travel as reasonably required to perform such services.  The Company shall
reimburse Consultant for business expenses incurred by Consultant in connection
with the performance of

 

--------------------------------------------------------------------------------



 

the Consulting Services, in accordance with the policies of the Company, as in
effect from time to time.  Prior to such payment the Consultant shall provide to
the Company with any written substantiation for such expenses as reasonably
requested by the Company.

 

Section 1.3                                    Relationship of Parties.  During
the Term, the Consultant will be an independent contractor and will not be
considered an employee of the Company for any purpose.  Accordingly, it is
understood and agreed that the Consultant will have no authority to act for or
bind the Company by contract or otherwise during the Term and will be treated as
an independent contractor for purposes of the Federal Insurance Contributions
Act, Federal Income Tax Withholding, the Employee Retirement Income Security
Act, state unemployment and disability insurance laws, and any other employment
taxes or laws.  In rendering consulting services under this Agreement, the
Consultant shall set his own work schedule (provided that any extended periods
of absence shall be mutually agreed upon by the parties), and shall determine
the specific manner in which services under the Agreement will be performed. 
The Consultant may engage in consulting or other work relationships consistent
with the terms of the Separation Agreement, provided that such other consulting
or employment relationships do not create a conflict of interest with the
Company.

 

ARTICLE II

 

COMPENSATION; TAXES

 

Section 2.1                                    Compensation.  Nothing herein
shall effect the Consultant’s right to payment under the terms of the Separation
Agreement.  During the Term, the Company shall pay the Consultant  a consulting
fee of $7,500 per week for time spent providing the Consulting Services.

 

Section 2.2                                    No Eligibility for Benefits.  The
Consultant shall not be eligible to participate in any incentive, savings plan,
pension plan, life insurance, health insurance, disability insurance, major
medical insurance benefits or such other employee benefit plans or programs for
the benefit of the employees or officers of the Company generally.  No workers
compensation insurance shall be obtained by the Company concerning the
Consultant.

 

Section 2.3                                    Taxes.  Consultant shall be
issued a tax form 1099 by the Company that reflects the applicable amount of any
taxable payments received by the Consultant in respect of the Consulting
Services for the applicable calendar year.  No withholding or deduction from any
amounts payable under this Agreement shall be made by the Company or its
affiliates, and the Consultant shall be solely responsible for the payment of
any federal, state, local or other income, payroll and/or employment taxes.

 

ARTICLE III

 

TERMINATION OF AGREEMENT

 

Section 3.1                                    Termination of Agreement.  This
Agreement may be terminated by either party at any time with sixty (60) days
prior written notice.

 

2

--------------------------------------------------------------------------------



 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1                                    Assignment.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged.

 

Section 4.2                                    Notices.  All notices and other
communications under this Agreement shall be in writing and shall be: (i) in
writing; (ii) delivered personally, by fax, by electronic mail, by courier
service, or by certified or registered mail, first class postage prepaid and
return receipt requested; (iv) deemed to have been received on the date of
delivery or, if sent by certified or registered mail, on the third (3rd)
business day after the mailing thereof, or if sent by fax, twenty-four (24)
hours after transmission of a fax; and (iv) addressed as follows (or to such
other address as the Party entitled to notice shall hereafter designate in
accordance with the terms hereof):

 

If to the Company:

 

Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: General Counsel
Fax: (717) 760-7867
Email: jcomitale@riteaid.com

 

If to the Consultant, addressed to the most recent address of the Consultant
provided to the Company by the Consultant.

 

Section 4.3                                    Return of Documents.  Upon
termination of the Agreement for any reason, the Consultant agrees to return all
documents and other property provided to the Consultant or prepared by the
Consultant during the Term, including but not limited to, contracts, agreements,
customer lists, business plans, books, records, notes and all copies thereof.

 

Section 4.4                                    Indemnification.  The Company
shall continue to indemnify Consultant in accordance with the by-laws of the
Company, and Consultant shall continue to be entitled to the protection of any
insurance policies which the Company elects to maintain generally for the
benefit of the Company’s directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by Consultant in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer, employee or consultant of the Company.

 

Section 4.5                                    Entire Agreement.  This Agreement
contains the entire agreement of the parties hereto with respect to the terms
and conditions of the Consultant’s provision of consulting services and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties hereto with respect to the subject matter hereof.

 

3

--------------------------------------------------------------------------------



 

Section 4.6                                    Amendment and Waiver.  This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.  The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.

 

Section 4.7                                    Headings.  The Article and
Section headings herein are for convenience of reference only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

Section 4.8                                    Governing Law.  This Agreement
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of Delaware, without regard to principles of conflict
of laws.

 

Section 4.9                                    Compliance with Section 409A. 
The parties intend for the payments and benefits under this Agreement to be
exempt from Section 409A of the Internal Revenue Code or, if not so exempt, to
be paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention.

 

Section 4.10                             Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

Section 4.11                             Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

RITE AID CORPORATION

 

 

 

By:

/s/ James J. Comitale

 

Name:

James J. Comitale

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

AVALON RETAIL CONSULTING, INC.

 

 

 

 

By:

/s/ John T. Standley

 

Name:

John T. Standley
President

 

5

--------------------------------------------------------------------------------